OMB APPROVAL OMB Number:3235-0582 Expires:January 31, 2015 Estimated average burden hours per response7.2 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-22359 Papp Investment Trust (Exact name of registrant as specified in charter) 225 Pictoria Drive, Suite 450 Cincinnati, Ohio (Address of principal executive offices) (Zip code) Tina H. Bloom, Esq. Ultimus Fund Solutions, LLC 225 Pictoria Drive, Suite 450 Cincinnati Ohio 45246 (Name and address of agent for service) Registrant's telephone number, including area code:(513) 587-3400 Date of fiscal year end:November 30 Date of reporting period:July 1, 2013 - June 30, 2014 Form N-PX is to be used by a registered management investment company, other than a small business investment company registered on Form N-5 (ss.ss. 239.24 and 274.5 of this chapter), to file reports with the Commission, not later than August 31 of each year, containing the registrant's proxy voting record for the most recent twelve-month period ended June 30, pursuant to section 30 of the Investment Company Act of 1940 and rule 30b1-4 thereunder (17 CFR 270.30b1-4). The Commission may use the information provided on Form N-PX in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-PX, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-PX unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to the Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. PROXY VOTING RECORD. Disclose the following information for each matter relating to a portfolio security considered at any shareholder meeting held during the period covered by the report and with respect to which the registrant was entitled to vote: (a) The name of the issuer of the portfolio security; (b) The exchange ticker symbol of the portfolio security; (c) The Council on Uniform Securities Identification Procedures ("CUSIP") number for the portfolio security; (d) The shareholder meeting date; (e) A brief identification of the matter voted on; (f) Whether the matter was proposed by the issuer or by a security holder; (g) Whether the registrant cast its vote on the matter; (h) How the registrant cast its vote (e.g., for or against proposal, or abstain; for or withhold regarding election of directors); and (i) Whether the registrant cast its vote for or against management. SIGNATURES [See General Instruction F] Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Papp Investment Trust By (Signature and Title)* /s/Harry A.Papp Harry A.Papp, President Date July 29, 2014 * Print the name and title of each signing officer under his or her signature. EXHIBIT A PAPP INVESTMENT TRUST PROXY VOTING RECORD - July 1, 2013 - June 30, 2014 Issuer Name Ticker CUSIP Shareholder Meeting Date Brief Identification of the Matter Voted On Proposed by Issuer or Security Holder? Did the Fund Vote? How did the Fund Cast its Vote For, Against, Abstain Did the Fund Vote With or Against Management? Airgas Inc. ARG 06/16/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Executive Compensation Issuer With For With Proposal on Classified Board of Directors Shareholder Against Against With Proposal on voting standard for Director elections Shareholder Against Against With Harris Teeter Supermarkets, Inc. HTSI 10/03/13 Approval of Merger Issuer With For With Executive Compensation Issuer With For With Additional Votes of approving Merger Issuer With For With Linear Technology Corp. LLTC 11/06/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Coach Inc. COH 11/07/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Incentive Plan Issuer With For With ResMed Inc. RMD 11/13/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Incentive Award Issuer With For With Clorox Co. CLX 11/20/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Micros Systems Inc. MCRS 11/22/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Incentive Award Issuer With For With PAREXEL International Corp. PRXL 12/05/13 Board of Directors Issuer With For With Approve Executive Compensation Issuer With For With Approve IncentivePlan Issuer With For With FactSet Research Systems Inc. FDS 12/17/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compenstion Issuer With For With Amendment to Company By-laws for uncontested Board of Director election Issuer With For With Varian Medical Systems Inc. VAR 92220P105 02/20/14 Approve Executive Compenstion Issuer With For With Approve Management Incentive Plan Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Amendment of Certificate of Incorporation to Declassify the Board of Directors Issuer With For With Approve Amendment of Certificate of Incorporation to Eliminate Cumulative Voting for Directors Issuer With For With IDEX Corp. IEX 45167R104 04/08/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With IHS Inc. I H S 04/09/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Silicon Laboratories Inc. SLAB 04/16/13 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Admendment To Stock Incentive Plan Issuer With For With Re-Approve Plan to Pursuant to Section 162(M) of the Internal Revenue Code Issuer With For With Approve Amendment To Stock Purchase Plan Issuer With For With C. R. Bard Inc. BCR 04/16/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Provisions of Executive Bonus Plan Issuer With For With Approve Longterm Incentive Plan Issuer With For With Proposal regarding Sustainaablitly Report Shareholder Against Against With Proposal regarding Separating chair & CEO Shareholder Against Against With UMB Financial Corp. UMBF 04/22/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Proposal For Adoption of a Policy Requiring an Independent Chair of Board of Directors Shareholder Against Against With T. Rowe Price Group Inc. TROW 74144T108 04/22/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Polaris Industries Inc. PII 04/24/14 Board of Directors Issuer With For With Approve Executive Compensation Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve to Amend and Restated Senior Executive Incentive Conpensation Plan Issuer With For With Valmont Industries Inc. VMI 04/29/14 Board of Directors Issuer With For With Approve Executive Compensation Issuer With For With Ratify Independent Auditors Issuer With For With Church & Dwight Co. CHD 05/01/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With FMC Technologies Inc. FTI 30249U101 05/02/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With O'Reilly Automotice Inc. ORLY 67103H107 05/06/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Amend Articles of Incorporation Issuer With For With Approve Executive Compensation Issuer With For With Proposal regarding Entitled Executives to Retain Significant Stock Shareholder Against Against With Sigma-Aldrich Corp. SIAL 05/06/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Amend Certificate of Incorporation to Increase the Total Number of Authorised Shares of Common Stock Issuer With For With Approve Amend Certificate of Incorporation to Provide Authority to Issue Preferred Stock Issuer With For With Approve Long-Term Incentive Plan Issuer With For With Whiting Petroleum Corp. WLL 05/06/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Expeditors Interntional of Washington Inc. EXPD 05/07/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve adoption of Stock Option Plan Issuer With For With Approve amendment to Employees Stock Purchase Plan Issuer With For With Approve adoption of Directors' Restricted Stock Plan Issuer With For With Ecolab Inc. ECL 05/08/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Re-approve Incentive Plan Issuer With For With Proposal Requestiong Independent Board Chair Shareholder Against Against With Mettler-Toledo International Inc. MTD 05/08/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Trimble Navigation Ltd. TRMB 05/08/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Ametek Inc. AME 05/08/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Aprove Executive Compensation Issuer With For With Catamaran Corp. CTRX 05/13/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Amended Corporate Incentive Plan Issuer With For With Amended Long Term Incentive Plan Issuer With For With Approve Executive Compensation Issuer With For With Stericycle Inc. SRCL 05/21/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation and Frequency Issuer With For With Approve Incentive Plan Issuer With For With Approve Incorporation to Give Stockholders the Right to Call a Special Meeting Issuer With For With Informatica Corp. INFA 45666Q102 05/23/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Approve Incentive Plan Issuer With For With Pioneer Natural Resources Co. PXD 05/28/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With Re-Approve Long-Term Incentive Plan Issuer With For With William-Sonoma Inc. WSM 05/29/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With CoStar Group Inc. CSGP 22160N109 06/02/14 Board of Directors Issuer With For With Ratify Independent Public Accountant Issuer With For With Approve Executive Compensation Issuer With For With
